UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7738



LLOYD STEVEN LANE,

                                              Plaintiff - Appellant,

          versus


JUANITA H. BAKER; JEWYL E. DUNN; REGINA
BROOKS; CHARLES L. MANN, SR.; ELBERT T. BUCK,
JR.,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:05-ct-00212-H)


Submitted:   March 28, 2007                 Decided:   April 11, 2007


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lloyd Steven Lane, Appellant Pro Se. James Philip Allen, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lloyd Steven Lane appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Lane v.

Baker, No. 5:05-ct-00212-H (E.D.N.C. Sept. 12, 2006).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -